Citation Nr: 1612584	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-36 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, prior to May 26, 2015, and greater than 60 percent after May 25, 2015.

2.  Entitlement to an initial evaluation in excess of 40 percent for gout of multiple joints.

3.  Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right hand.

4.  Entitlement to a disability evaluation in excess of 10 percent for the post-operative residuals of right shoulder surgery (dominant) with degenerative changes.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from April 1979 to June 1996.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), located in Waco, Texas.  The Board would note that when the claim was originally appealed, there were three additional service connection claims that are no longer before the Board.

In the appellant's September 2009 substantive appeal, he requested that he be allowed the opportunity to provide testimony before the local hearing office.  Such a hearing was scheduled but the appellant failed to appear.  Neither he nor his representative requested that such a hearing be rescheduled.  The Board thus finds that there are no pending hearing requests.

Upon review of the appellant's claim, the Board, in February 2013, issued a Decision/Remand.  In that action, the Board denied the appellant's service connection claim involving the wrists and left shoulder.  The remaining service connection issue and the increased ratings issues were returned to the Appeals Management Center (AMC), in Washington, DC, for additional development.  Through the course of the development, service connection was subsequently granted for a bilateral ankle disability.  The remaining issues, as noted on the front page of this action, have been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board, in February 2013, remanded the remaining four increased evaluation issues.  The purpose of the remand was to obtain additional medical evidence concerning those issues so that the Board would have up-to-date information concerning the severity of all four disabilities.  The record reflects that examinations (cardiac and joint) of the appellant were accomplished in June 2013.  The examiner was a physiatrist who is a medical doctor who specializes in diagnosis, treatment, and management of disease primarily using physical therapy and medications.  Generally, a physiatrist will specialize in the treatment of the musculoskeletal system.  

As reported, the physiatrist did examine the appellant in June 2013 and provided comments with respect to the appellant's coronary artery disease, his gout, the osteoarthritis of the right hand, and the right shoulder disability.  The physiatrist also provided comments with respect to the gout, right shoulder and right hand.  A copy of the examination report is of record.

A further review of the comments provided with respect to the appellant's gout, right shoulder, and right hand reveals that the examination report is incomplete.  The joints portion of the examination, contained in the paper file, is five pages long but when the medical doctor provided comments on page five, the complete comments section is not of record.  It is also not contained in the appellant's electronic record.  It is also noted that the examiner did not specifically report how fatigue or use (i.e., DeLuca v. Brown, 8 Vet. App. 202 (1995)), would effect the use of any of the joints affected.  As such, the Board believes that the examination results are inadequate because they fail to provide answers to the question of how severe the disabilities actually are (along with being incomplete) and that any decision predicated upon those results would not withstand judicial scrutiny.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  A remand is therefore warranted for new VA examinations relating to the appellant's gout, right shoulder, and right hand.

With respect the appellant's coronary artery disease, the appellant's electronic record reveals that the appellant underwent another examination in July 2015.  It was from those examination results that the appellant was assigned a 60 percent rating, effective May 26, 2015.  However, in reviewing those results, there is no indication that the examiner had the appellant's complete file before him, and, in fact, it appears that the examiner used the appellant's comments in making his assessment.  In other words, the examiner did not have all of the appellant's medical records before him when evaluating the appellant's coronary artery disease.  

Because the examiner in 2013 was not an examiner with cardiology expertise and since the examiner in 2015 did not have the appellant's complete medical file before him when examining the appellant in 2015, the Board is of the opinion that these examinations would also be found deficient by the Court and a remand for a new VA examination is therefore warranted.  Barr, 21 Vet. App. at 311.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Board's previous instructions and due process requirements, the case is REMANDED to the AOJ for the following redevelopment:

1.  The AOJ should obtain any outstanding treatment records (government and private) of the appellant dated from January 2008 to the present.  All reasonable attempts should be made to obtain any identified records, including any TRICARE records located at the Fort Hood Army Medical Center.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2015).

2.  After the AOJ has obtained all of the appellant's medical records, and only after they have been included in the claims folder, the AOJ should schedule the appellant for VA examinations to determine the severity of the appellant's various disorders.  The examinations should be accomplished by a cardiologist, orthopedist, and a rheumatologist.  The claims folder and a copy of this remand are to be made available to the examiners to review prior to the review.  Each examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

For each examination, the appropriate examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

A comprehensive clinical history should be obtained.  Each examination report should include discussions of the appellant's documented medical history and the appellant's assertions concerning the severity of each disorder.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected coronary artery disease, gout, a disability of the right hand, and a right shoulder disorder.  Each physician should specifically comment on the manifestations and symptoms produced by the conditions, what organs and joints are affected by the disorders, and any restrictions (to include fatigue) that are placed on the appellant as a result of said disorders.  

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

